DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s arguments with respect to the typographical error which left out a prior art reference from the prior office action have been fully considered and are persuasive.  The proper reference, Rowe (US 2013/0347016 A1), is now properly indicated within the office action and the attached PTO-892.

In response to applicant’s arguments regarding the outstanding 112(b) rejections, applicant’s arguments are not persuasive.  
Applicant indicates the claim language was merely meant to be “broad” and cover any apparatus consistent with the recitations of the claims.
In this case, however, claim 1 separately recites a plurality of devices: “an apparatus”, “a mobile device”, and “a people meter separate from the mobile device”.


The rejections were not meant to be based upon whether either the mobile device or people meter were disclosed as being capable of performing the functionality and the rejections have been clarified to better explain this fact and capture the portions which appear to render the claim scope unclear.

Applicant's arguments filed 04/14/21, regarding the rejections under 35 U.S.C. 103 have been fully considered but they are not persuasive.
It is first noted that applicant was correct in identifying the intended prior art reference used within the rejections, Rowe (US 2013/0347016 A1).
Rowe specifically discloses wherein a user login at a second device (paragraph 51) will result in a signal being sent to the first device update and modify its TV viewership status (update to TV panelist status is transmitted after the login notification at the second device; paragraph 51-52).
Thus Rowe discloses “modifying the second presence information based on the first presence information without obtaining additional input from the person via either the portable device or the people meter”, as the modifying step is automatically initiated and performed by the computer system when it detects a user login at a second device and does not require any additional user input.

Therefore, applicant’s arguments are not persuasive.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
While claim 1 recites “an apparatus’ comprising a location determiner, a proximity determiner and a presence data comparator, it is unclear what this “apparatus” would include these elements and perform the corresponding functionality based upon applicant’s specification.  
For example, while applicant’s specification describes a “portable device” and a “base metering device” each determining presence information (see applicant’s specification as originally filed at paragraph 25), it is noted that each of these devices are separately listed within the claim.  

Thus, it is unclear as to what different “apparatus” including a location determiner, a proximity determiner and a presence detector, would then determine a location of a portable device and generate corresponding presence information, as it appears these functions are meant to be performed by the claimed portable device or “people meter” which are separately recited within the claim.

While claim 8 recites “A non-transitory computer readable medium comprising instructions that, when executed, cause a at least one processor to:” 
“determine a location of a portable device…”, “determine a person was in proximity to the portable device…” and “generate first presence information…”, 
it is unclear what this “machine” would be executing the instructions to perform this functionality based upon applicant’s specification.  
For example, while applicant’s specification describes a “portable device” and a “base metering device” each determining presence information (see applicant’s specification as originally filed at paragraph 25), it is noted that each of these devices are separately listed within the claim.  
The “portable device” is first recited in within line 4 and then repeated throughout the claim.  Similarly, line 14, recites “a people meter different than the portable device”. 
Thus, it is unclear as to what different “computer readable medium” and “processor” perform the determining and generating steps, as it appears these functions 

While claim 15 recites a “method” including “comparing, by executing an instruction with a processor”, it is unclear what would be performing the method and “processor” would be executing the instructions to perform this functionality based upon applicant’s specification.  
For example, while applicant’s specification describes a “portable device” and a “base metering device” each determining presence information (see applicant’s specification as originally filed at paragraph 25), it is noted that each of these devices are separately listed within the claim.  
The “portable device” is first recited in within lines 2-3 and then repeated throughout the claim.  Similarly, lines 13-14, recite “a people meter different than the portable device”.
Thus, it is unclear as to what different “processor” would be performing the method including the “comparing” step, as it appears these functions are meant to be performed by the claimed portable device or “people meter” which are separately recited within the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 1-5, 7-12, 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wright et al. (Wright) (US 2007/0011040 A1) (of record) in view of Rowe (US 2013/0347016 A1).
As to claim 1, Wright discloses an apparatus (Fig. 3) comprising:
a location determiner to determine a location of a portable device was outside of a media exposure environment at a first time (determining if the device is at-home or outside of home; paragraph 60, 64, 65, 108);
a proximity determiner to determine a person was in proximity to the portable device at the first time based on the data collected by the portable device (microphone detecting household member’s voice in range of the portable device; paragraph 57); and
a presence detector to:
generate first presence information based on the location of the portable device and the proximity of the person to the portable device, the first presence information to indicate that the person was absent from the media exposure environment at the first time (determining the user is outside of home; paragraph 60, 64, 65, 108, Fig. 6);
compare the first presence information to a second presence information collected by a people meter different than the portable device (paragraph 65).
While Wright discloses wherein the second presence information indicates the person was present in the media exposure environment at the first time (paragraph 65), and determining any errors or duplicates in the two sets of presence information (paragraph 65), he fails to specifically disclose modifying the second presence 
In an analogous art, Rowe discloses a system for determining television viewership (Fig. 1, paragraph 4, 13) which will correlated received viewership presence information from a plurality of different metering devices (Fig. 1, Fig. 4A, paragraph 24, 48-51) and modify second presence information based on first presence information (updating viewership information at a first device to indicate the user stopped watching the program and left the room; Fig. 4B, 435, paragraph 6, 38, 51-52) without obtaining additional input from the person via either the portable device or the people meter (wherein the updating occurs automatically after the user logs in with no further user input; Fig. 4B, paragraph 51-52) so as to eliminate false positive data samples in the user’s viewing record, such as when the viewer left the room during a program (paragraph 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wright’s system to include modifying the second presence information based on the first presence information without obtaining additional input from the person via either the portable device or the people meter, as taught in combination with Rowe, for the typical benefit of eliminating false positive data samples in the user’s viewing record, such as when the viewer left the room during a program.


determine a location of a portable device was outside of a media exposure environment at a first time (determining if the device is at-home or outside of home; paragraph 60, 64, 65, 108);
determine a person was in proximity to the portable device at the first time based on the data collected by the portable device (microphone detecting household member’s voice in range of the portable device; paragraph 57); and
generate first presence information based on the location of the portable device and the proximity of the person to the portable device, the first presence information to indicate that the person was absent from the media exposure environment at the first time (determining the user is outside of home; paragraph 60, 64, 65, 108, Fig. 6);
compare the first presence information to a second presence information collected by a people meter different than the portable device (paragraph 65).
While Wright discloses wherein the second presence information indicates the person was present in the media exposure environment at the first time (paragraph 65), and determining any errors or duplicates in the two sets of presence information (paragraph 65), he fails to specifically disclose modifying the second presence information based on the first presence information without obtaining additional input from the person via either the portable device or the people meter.
In an analogous art, Rowe discloses a system for determining television viewership (Fig. 1, paragraph 4, 13) which will correlated received viewership presence 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wright’s system to include modifying the second presence information based on the first presence information without obtaining additional input from the person via either the portable device or the people meter, as taught in combination with Rowe, for the typical benefit of eliminating false positive data samples in the user’s viewing record, such as when the viewer left the room during a program.

As to claim 15, Wright discloses a method comprising:
determining, by executing an instruction with a processor (paragraph 50), a location of a portable device was outside of a media exposure environment at a first time (determining if the device is at-home or outside of home; paragraph 60, 64, 65, 108);

generating, by executing an instruction with the processor (paragraph 50), first presence information based on the location of the portable device and the proximity of the person to the portable device, the first presence information to indicate that the person was absent from the media exposure environment at the first time (determining the user is outside of home; paragraph 60, 64, 65, 108, Fig. 6);
comparing, by executing an instruction with the processor (paragraph 50), the first presence information to a second presence information collected by a people meter different than the portable device (paragraph 65).
While Wright discloses wherein the second presence information indicates the person was present in the media exposure environment at the first time (paragraph 65), and determining any errors or duplicates in the two sets of presence information (paragraph 65), he fails to specifically disclose modifying the second presence information based on the first presence information without obtaining additional input from the person via either the portable device or the people meter.
In an analogous art, Rowe discloses a system for determining television viewership (Fig. 1, paragraph 4, 13) which will correlated received viewership presence information from a plurality of different metering devices (Fig. 1, Fig. 4A, paragraph 24, 48-51) and modify second presence information based on first presence information (updating viewership information at a first device to indicate the user stopped watching 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wright’s system to include modifying the second presence information based on the first presence information without obtaining additional input from the person via either the portable device or the people meter, as taught in combination with Rowe, for the typical benefit of eliminating false positive data samples in the user’s viewing record, such as when the viewer left the room during a program.

As to claims 2, 9, 16, Wright and Rowe discloses wherein the second presence information is generated based on manual inputs to the people meter (see Wright at paragraph 65, 67).

As to claims 3, 10, 17, Wright and Rowe disclose wherein the data collected by the portable device includes first data to indicate whether the portable device was in transit outside of the media exposure environment at the first time (see Wright at 60, 64, 65, 108), and the proximity determiner is to determine the proximity of the person to the portable device based on the first data (see Wright at paragraph 57).

As to claims 4, 11, 18, Wright and Rowe disclose wherein the data collected by the portable device includes usage information indicative of usage of an application executed on the portable device, and the proximity determiner is to determine the proximity of the person to the portable device based on the usage information (determining user identify by collecting voice data and analyzing it via running voice recognition software; see Wright at paragraph 50, 53, 57).

As to claims 5, 12, 19, Wright and Rowe disclose including an identity estimator to estimate an identity of the person based on a type of the application executed on the portable device (attempting to recognize viewer based upon voice recognition software; see Wright at paragraph 53, 57).

As to claims 7, 14, Wright and Rowe disclose including an identity estimator to estimate an identity of the person based on a user account associated with the application, the usage of the application involving the person logging in to the user account (see Wright at paragraph 53, 57).

Claims 6, 13, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wright and Rowe and further in view of Lee et al. (Lee) (2008/0059988 A1) (of record).
As to claim 6, 13, 20 while Wright and Rowe disclose estimating an identity of the person based on a type of the application executing on the portable device (using voice recognition software to attempt to recognize viewer; paragraph 53, 57) and receiving 
In an analogous art, Lee discloses a system for tracking audience members (paragraph 31-32) which will estimate demographic characteristic of viewers (determining characteristics of particular demographics based upon their viewing behaviors; paragraph 47) so as to predict viewer behaviors related to media consumption (paragraph 47) such as likelihood to view a particular program.
It would have been obvious before the effective filing date of the claimed invention to modify Wright and Rowe’s system to include estimating a demographic characteristic of the person, as taught in combination with Lee, for the typical benefit of enabling prediction of viewer behaviors related to media consumption such as likelihood to view a particular program.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4-10, 12-17, 19, 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 8-10, 18 of U.S. Patent No. 9, 426, 525 in view of Rowe. Although the claims at issue are not identical, they are not the patented claims fully disclose and encompass every claimed limitation within the instant application except “modifying the second presence information based on the first presence information without obtaining additional input from the person via either the portable device or the people meter” as recited within claims 1, 8, 15.
In an analogous art, Rowe discloses a system for determining television viewership (Fig. 1, paragraph 4, 13) which will correlated received viewership presence information from a plurality of different metering devices (Fig. 1, Fig. 4A, paragraph 24, 48-51) and modify second presence information based on first presence information (updating viewership information at a first device to indicate the user stopped watching the program and left the room; Fig. 4B, 435, paragraph 6, 38, 51-52) without obtaining additional input from the person via either the portable device or the people meter (wherein the updating occurs automatically after the user logs in with no further user input; Fig. 4B, paragraph 51-52) so as to eliminate false positive data samples in the user’s viewing record, such as when the viewer left the room during a program (paragraph 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claims of U.S. Patent No. 9, 426, 525 to include modifying the second presence information based on the first presence information without obtaining additional input from the person via either the portable device or the people meter, as taught in combination with Rowe, for the typical benefit of eliminating false positive data samples in the user’s viewing record, such as when the viewer left the room during a program.

Claims 2, 9, 16 correspond to claim 3 of U.S. Patent No. 9, 426, 525.
Claims 4, 11, 18 correspond to claim 8 of U.S. Patent No. 9, 426, 525.
Claims 5, 12, 19 correspond to claim 9 of U.S. Patent No. 9, 426, 525.
Claims 7, 14 correspond to claim 10 of U.S. Patent No. 9, 426, 525.
Claims 6, 13, 20 correspond to claim 18 of U.S. Patent No. 9, 426, 525.

Claims 1-3, 8-10, 15-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7, 13, 20 of U.S. Patent No. 9, 918, 126 in view of Rowe. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims fully disclose and encompass every claimed limitation within the instant application except “modifying the second presence information based on the first presence information without obtaining additional input from the person via either the portable device or the people meter” as recited within claims 1, 8, 15.
In an analogous art, Rowe discloses a system for determining television viewership (Fig. 1, paragraph 4, 13) which will correlated received viewership presence information from a plurality of different metering devices (Fig. 1, Fig. 4A, paragraph 24, 48-51) and modify second presence information based on first presence information (updating viewership information at a first device to indicate the user stopped watching the program and left the room; Fig. 4B, 435, paragraph 6, 38, 51-52) without obtaining additional input from the person via either the portable device or the people meter (wherein the updating occurs automatically after the user logs in with no further user 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claims of U.S. Patent No. 9, 918, 126 to include modifying the second presence information based on the first presence information without obtaining additional input from the person via either the portable device or the people meter, as taught in combination with Rowe, for the typical benefit of eliminating false positive data samples in the user’s viewing record, such as when the viewer left the room during a program.

Claims 2, 9, 16 correspond to claim 3 of U.S. Patent No. 9, 918, 126.
Claims 3, 10, 17 correspond to claims 7, 13, 20 of U.S. Patent No. 9, 918, 126.

Claims 1, 3-8, 10-15, 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 7-9, 16 of U.S. Patent No. 10,560,741 in view of Rowe. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims fully disclose and encompass every claimed limitation within the instant application except “modifying the second presence information based on the first presence information without obtaining additional input from the person via either the portable device or the people meter” as recited within claims 1, 8, 15.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claims of U.S. Patent No. 10,560,741. to include modifying the second presence information based on the first presence information without obtaining additional input from the person via either the portable device or the people meter, as taught in combination with Rowe, for the typical benefit of eliminating false positive data samples in the user’s viewing record, such as when the viewer left the room during a program.

Claims 3, 10, 17 correspond to claim 16 of U.S. Patent No. 10,560,741.
Claims 4, 11, 18 correspond to claim 7 of U.S. Patent No. 10,560,741.
Claims 5, 12, 19 correspond to claim 8 of U.S. Patent No. 10,560,741.
Claims 7, 14 correspond to claim 9 of U.S. Patent No. 10,560,741.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James R Sheleheda whose telephone number is (571)272-7357.  The examiner can normally be reached on M-F 8 am-5 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James R Sheleheda/           Primary Examiner, Art Unit 2424